Citation Nr: 0825783	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  05-36 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than August 14, 
2001, for the grant of service connection for post-traumatic 
stress disorder (PTSD) with major depressive disorder, 
dysthymic disorder, and panic disorder without agoraphobia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Offices (RO) in 
St. Petersburg, Florida.

In a January 2003 rating decision, the RO denied the 
veteran's claim of entitlement to an earlier effective date 
for the evaluation of PTSD with major depressive disorder, 
dysthymic disorder, and panic disorder without agoraphobia.  
In August 2003 the veteran file a notice of disagreement 
regarding this rating decision.  In a rating decision dated 
in September 2003 the RO granted the veteran an evaluation of 
100 percent disabling for PTSD with major depressive 
disorder, dysthymic disorder, and panic disorder without 
agoraphobia effective February 2003.  In an April 2004 rating 
decision the RO granted the veteran an effective date of 
December 2002 for a rating of 100 percent disabling for PTSD 
with major depressive disorder, dysthymic disorder, and panic 
disorder without agoraphobia.  Subsequently, in an April 2004 
report of contact, reduced to writing and associated with the 
claims folder, the veteran's representative withdrew the 
veteran's appeal of entitlement to an earlier effective date 
for the evaluation of PTSD with major depressive disorder, 
dysthymic disorder, and panic disorder without agoraphobia.  
The Board notes that an appeal may be withdrawn in writing at 
any time before the Board promulgates a decision; therefore, 
the issue is withdrawn and is not before the Board for 
appellate review.  See 38 C.F.R. §§ 20.202, 20.204(b).


FINDINGS OF FACT

1.  The veteran's initial claim of entitlement to service 
connection for chronic nervous condition was denied in March 
1970.  He was informed of this decision that same month, but 
did not file an appeal.

2.  The veteran filed a claim for entitlement to service 
connection for bipolar depression on September 20, 1999.

3.  The RO denied the veteran's claim of entitlement to 
service connection for bipolar depression in October 1999.  
The veteran was informed of this decision but was not 
provided notice of his appellate rights.  The veteran did not 
file an appeal.


CONCLUSION OF LAW

The criteria for the assignment of an effective date of 
September 20, 1999 for service connection for PTSD with major 
depressive disorder, dysthymic disorder, and panic disorder 
without agoraphobia have been met.  38 U.S.C.A. §§ 5110, 7105 
(West 2002); 38 C.F.R. §§  3.114, 3.156, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Earlier Effective Date

The veteran seeks an earlier effective date for the service 
connection of PTSD.  The veteran contends that the effective 
date for his service-connected PTSD should be the day after 
his separation from active service in March 1970.

The effective date of an award of disability compensation, in 
conjunction with a grant of entitlement to service connection 
on a direct basis, shall be the day following separation from 
active service or the date entitlement arose if the claim is 
received within one year of separation from service; 
otherwise, the effective date shall be the date of receipt of 
the claim, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).

The effective date for a reopened claim, after a final 
disallowance, shall be the date of receipt of the new claim 
or date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q)(2), (r).  See Nelson v. Principi, 18 Vet. App. 407, 
409 (2004); Leonard v. Principi, 17 Vet. App. 447, 451 
(2004), aff'd, 405 F.3d 1333 (Fed. Cir. 2005); Sears v. 
Principi, 16 Vet. App. 245, 247 (2002), aff'd, 349 F.3d 1326 
(Fed. Cir. 2003); see also Lapier v. Brown, 5 Vet. App. 215, 
216-17 (1993).

The United States Court of Appeals for Veterans Claims 
(Court), has explicitly stated that the "mere presence" of 
a diagnosis of a specific disorder in a VA medical report 
"does not establish an intent on the part of the veteran" 
to seek service connection for that disorder.  See Brannon v. 
West, 12 Vet. App. 32, 35 (1998).  The effective date of 
service connection cannot be based on the date of the 
earliest medical evidence demonstrating a causal connection.  
It must be based on the date that the application upon which 
service connection was eventually awarded was filed with VA.  
See Lalonde v. West, 12 Vet. App. 377, 382 (1999) (because 
the appellant had not been granted service connection for his 
anxiety disorder, the mere receipt of medical records cannot 
be construed as an informal claim).

Applicable regulations provide that a claim may be either a 
formal or informal written communication "requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p); see also 
MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) 
(holding that the plain language of the regulations requires 
a claimant to have intent to file a claim for VA benefits).  
A claim, whether "formal" or "informal," must be "in 
writing" in order to be considered a "claim" or 
"application" for benefits.  See Rodriguez v. West, 189 
F.3d 1351, 1354 (Fed. Cir. 1999).  Any claim for VA benefits 
must be submitted in the form prescribed by the Secretary.  
38 U.S.C.A. § 5101(a).  38 U.S.C.A. § 5101(a) is a clause of 
general applicability and mandates that a claim must be filed 
in order for any type of benefit to accrue or be paid.  See 
Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).

An informal claim is any communication indicating an intent 
to apply for one or more benefits, and must identify the 
benefit sought.  38 C.F.R. § 3.155(a).  Such a communication 
may be from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Id.

Upon review of all of the evidence of record, the Board finds 
that an effective date of September 20, 1999 for service 
connection for PTSD with major depressive disorder, dysthymic 
disorder, and panic disorder without agoraphobia is 
warranted.

The veteran filed a claim for service connection for a 
chronic nervous condition in March 1970.  The claim was 
denied by a rating decision dated in March 1970 and the 
veteran was notified the same month of the decision.  The 
veteran did not appeal this decision and, therefore, the 
decision became final.

In September 1999 the veteran filed a claim for service 
connection for bipolar depression and attached statements 
referring to the veteran's treatment for depression.  In 
October 1999 the RO denied this claim and notified the 
veteran; however, the Board notes that there is no indication 
that the veteran was notified of his appellate rights.  
Subsequently, on August 14, 2001, the veteran amended his 
claim to be a claim for service connection for PTSD.  In a 
rating decision, issued in June 2002, the veteran was granted 
service connection for PTSD effective August 14, 2001.

The Board notes that a rating decision does not become final 
until written notification of the decision is issued to the 
claimant.  See 38 U.S.C.A. § 5104(a); 38 C.F.R. §§ 3.103, 
3.104(a), 19.25.  See also Best v. Brown, 10 Vet. App. 322, 
325 (1997) (for a VA decision to become final and binding on 
a veteran, he or she must first receive written notification 
of the decision); see, as well, Tablazon v. Brown, 8 Vet. 
App. 359, 361 (1995), citing Hauck v. Brown, 6 Vet. App. 518 
(1994) (where an appellant never received notification of a 
decision denying his or her claim, then the usual one-year 
limit for timely appealing the decision does not begin to 
accrue; instead it is tolled).  The written notification also 
generally must explain the reasons and bases for the decision 
and apprise the veteran of his or her procedural and 
appellate rights, in the event the claimant disagrees with 
the decision and elects to appeal.

The Board further notes that the statutory obligation to 
provide a statement of appellate rights to a claimant was 
created by the Veterans' Benefits Amendments of 1989, Pub. L. 
101-237, § 115(a)(1), 103 Stat. 2062, 2065-66, and was 
codified in section 3004(a) of title 38 of the United States 
Code (now section 5104(a)).  This provision was effective 
with respect to decisions rendered by VA after January 31, 
1990. 103 Stat. 2066.  See Mason v. Brown, 8 Vet. App. 44, 54 
(1995); Rosler v. Derwinski, 1 Vet. App. 241, 249 (1991).

As noted above, prior to 1990 VA was not required to provide 
an appellant with a statement of appellate rights.  
Therefore, the veteran's argument that the March 1970 rating 
decision, regarding entitlement to a chronic nervous 
condition, is final for allegedly failing to provide him with 
appellate rights is unavailing.  Because the rating decision 
dated in March 1970 is final and the veteran has not claimed 
that the decision was based upon clear and unmistakable 
error, the first possible claim for PTSD, either formal or 
informal, was not made until September 20, 1999.  

The Board notes that the October 1999 rating decision denying 
the veteran's September 20, 1999 claim of entitlement to 
service connection for bipolar depression did not become 
final.  Service connection was denied in March 1970 for a 
chronic nervous condition which was adjudicated as adult 
situational reaction, passive-aggressive personality disorder 
and the veteran's claim, received by the RO on September 20, 
1999, was for entitlement to service connection for bipolar 
depression.  As bipolar depression is a different disability 
than chronic nervous condition, which was adjudicated as 
adult situational reaction, passive-aggressive personality 
disorder, that disability must be considered de novo.  Boggs 
v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. 
Brown, 82 F.3d. 399, 402 (Fed. Cir. 1996).  The RO, in its 
rating action dated in October 1999, confirmed the prior 
denial of service connection for a chronic nervous condition 
and not bipolar depression.  Therefore, the veteran's claim 
of entitlement to service connection for bipolar depression, 
dated September 20, 1999, subsequently granted as PTSD with 
major depressive disorder, dysthymic disorder, and panic 
disorder without agoraphobia by a rating decision dated in 
June 2002, was not final.

In addition, the Board notes that even if the claim was one 
to reopen, the veteran was not provided with a statement of 
his appellate rights along with the RO's October 1999 action 
denying the veteran's claim for service connection for 
bipolar depression.  Therefore, the veteran's September 20, 
1999 claim for service connection is also not final on that 
basis.

In light of the veteran's September 20, 1999 claim for 
bipolar depression, which remained pending, and the 
subsequent grant of service connection for PTSD with major 
depressive disorder, dysthymic disorder, and panic disorder 
without agoraphobia based upon the veteran's subsequent claim 
dated in August 2001, the veteran is entitled to an effective 
date for service connection of September 20, 1999 and no 
earlier.

II. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist veterans in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the veteran is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service- 
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the veteran 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Here, the veteran is challenging the effective date assigned 
following the grant of service connection for PTSD.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service- 
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
VA's duty to notify in this case has been satisfied.

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue has been obtained.  
For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of the 
evidence is required.


ORDER

An effective date of September 20, 1999, for the grant of 
service connection for PTSD with major depressive disorder, 
dysthymic disorder, and panic disorder without agoraphobia is 
granted subject to the laws and regulations governing the 
payment of monetary benefits.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


